323 S.W.3d 34 (2001)
STATE of Missouri, Appellant,
v.
James JOHNSON, Respondent.
No. ED 93882.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2001.
Margaret Johnston, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
James Johnson ("Defendant") appeals his convictions of one count of attempted robbery in violation of section 564.011,[1] one count of forcible sodomy in violation of section 566.060,[2] one count of kidnapping in violation of section 565.110,[3] and three counts of armed criminal action in violation of section 571.015. Defendant raises one point on appeal. He claims that the trial court abused its discretion in admitting testimony regarding unsolicited statements made by Defendant to police shortly after his arrest.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the trial court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000), unless otherwise indicated.
[2]  RSMo. (Supp.2006)
[3]  RSMo. (Supp.2004)